         

Exhibit 10.9
AMENDMENT NUMBER 1
To The Unsecured Promissory Note
By and Between
Claimsnet.com Inc.
And J.R. Schellenberg
This Amendment Number 1 is made to that certain Unsecured Promissory Note
(“Note”) made and entered into by and between Claimsnet.com Inc. and J.R.
Schellenberg dated June 6, 2002.
The provisions set forth herein shall be deemed to modify and replace those
provisions of the Note as specifically set forth. All other provisions of the
Note shall remain in full force and effect.
The parties desire to change the Annual Interest Rate on Unpaid Principal to
three percent (3%).
AGREED and entered into as of January 1, 2009.

          CLAIMSNET.COM INC.
a Delaware corporation
      By:   /s/ Don Crosbie           Don Crosbie        Chief Executive
Officer        J. R. Schellenberg
      By:   /s/ J. R. Schellenberg                        

 